Exhibit 10.6
 
PROMISSORY NOTE
(Unsecured)


$1,089,685
March 12, 2010



FOR VALUE RECEIVED, the undersigned, Gulf United Energy, Inc., a Nevada
corporation (“Maker”), hereby unconditionally promises to pay to the order of
James Askew (“Payee”), at 3 Riverway, 18th Floor, Houston, Texas, 77056, or at
such other address given to Maker by Payee, the principal sum of ONE MILLION
EIGHTY NINE THOUSAND SIX HUNDRED EIGHTY FIVE AND NO/100 DOLLARS ($1,089,685), in
lawful money of the United States of America, together with interest on the
unpaid principal balance at the rate of 10% per annum.


Accrued interest shall be payable on June 30, 2010, September 30, 2010, December
31, 2010, and March 31, 2011, beginning on June 30, 2010.  The entire unpaid
balance of this Note, including all unpaid and accrued interest, shall be due
and payable upon the earlier of (i) March 31, 2011 or (ii) the New Financing
Date (as defined below).  Payments of any sums due to the Payee and/or holder
under the terms of this Note shall be made in United States Dollars by check or
wire transfer at the option of Maker.  If any payment hereunder would otherwise
become due and payable on a day on which banks are closed or permitted to be
closed in Houston, Texas, such payment shall become due and payable on the next
succeeding day on which banks are open and not permitted to be closed in
Houston, Texas.  For purposes of this Note, the term “New Financing Date” means
the third business day after the date on which Maker closes any equity or equity
equivalent financing in which Maker receives gross proceeds of at least Five
Million Dollars ($5,000,000) or more or the last of any such equity or equity
equivalent financing which in the aggregate equal gross proceeds of $5,000,000
or more to Maker. All such gross proceeds are determined before deduction of any
fees or other expenses or disbursements of any kind in connection with the
relevant transaction, offering or placement of securities.


Maker acknowledges and agrees that this Note issued to Payee ranks senior in
right and priority of payment to all other indebtedness of Maker.  Until
repayment in full of this Note, Maker shall not incur, create, assume, guarantee
or permit to exist any indebtedness that ranks senior in priority to, or pari
passu with, the indebtedness represented by the Note.


If default occurs in the payment of any principal or interest when due
hereunder, or upon Maker’s insolvency, the appointment of a receiver of all or
any part of Maker’s property, an assignment for the benefit of creditors of
Maker, or the commencement of any proceeding under any bankruptcy, insolvency or
debtor relief laws by or against Maker, the Payee hereof may, at its option,
declare the entirety of this Note, principal and interest, immediately due and
payable, and pursue any and all other remedies available to it at law or in
equity.  If this note is given to an attorney for collection, or if suit is
brought for collection, or if it is collected through bankruptcy, or other
judicial proceedings, then Maker shall pay Payee all costs of collection,
including reasonable attorney’s fees and court costs, in addition to other
amounts due.


-1-

--------------------------------------------------------------------------------


Maker agrees that if Maker defaults in the payment of any payment required
hereunder, whether payment of principal or interest, Maker promises to pay, on
demand, interest on any such unpaid amounts, from the date the payment is due to
the date of actual payment, at the rate of the lesser of (i) eighteen percent
(18%) per annum; and (ii) the maximum nonusurious rate permitted by applicable
law.


In the event any provision of this Note (or any part of any provision) is held
by a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision (or remaining part of the affected provision) of this Note;
but this Note shall be construed as if such invalid, illegal, or unenforceable
provision (or part thereof) had not been contained in this Note, but only to the
extent it is invalid, illegal, or unenforceable.


Each right, power, and remedy of the Payee as provided for in this Note, or now
or hereafter existing under any applicable law or otherwise shall be cumulative
and concurrent and shall be in addition to every other right, power, or remedy
provided for in this Note now or hereafter existing under any applicable law,
and the exercise or beginning of the exercise by the Payee of any one or more of
such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the Payee of any or all such other rights, powers, or remedies.  No
failure or delay by the Payee to insist upon the strict performance of any term,
condition, covenant, or agreement of this Note, or to exercise any right, power,
or remedy upon a breach thereof, shall constitute a waiver of any such term,
condition, covenant, or agreement or of any such breach, or preclude the Payee
from exercising any such right, power, or remedy at a later time or times.  By
accepting payment after the due date of any amount payable under the terms of
this Note, the Payee shall not be deemed to waive the right either to require
prompt payment when due of all other amounts payable under the terms of this
Note or to declare an event of default for the failure to effect such prompt
payment of any such other amount.  No course of dealing or conduct shall be
effective to amend, modify, waive, release, or change any provisions of this
Note.


Any provision herein, or in any document securing this Note, or any other
document executed or delivered in connection herewith, or in any other agreement
or commitment, whether written or oral, expressed or implied, to the contrary
notwithstanding, neither Payee nor any holder hereof shall in any event be
entitled to receive or collect, nor shall or may amounts received hereunder be
credited, so that Payee or any holder hereof shall be paid, as interest, a sum
greater than the maximum amount permitted by applicable law to be charged to the
person, partnership, firm or corporation primarily obligated to pay this Note at
the time in question.  If any construction of this Note or any document securing
this Note, or any and all the papers, agreements or commitments, indicate a
different right given to Payee or any holder hereof to ask for, demand or
receive any larger sum as interest, such is a mistake in calculation or wording
which this clause shall override and control, it being the intention of the
parties that this Note, and all other instruments securing the payment of this
Note or executed or delivered in connection herewith shall in all things comply
with applicable law and proper adjustments shall automatically be made
accordingly.


-2-

--------------------------------------------------------------------------------


Maker reserves the right to prepay the outstanding principal balance of this
Note, in whole or in part, at any time and from time to time, without premium or
penalty.  The Maker and any other party ever liable for payment of any sums of
money payable on the Note, jointly and severally, waive presentment, protest and
notice of protest and nonpayment, notice of acceleration or other notice of
default.


This Note is being executed and delivered, and is intended to be performed, in
the State of Texas.  Except to the extent that the laws of the United State may
apply to the terms hereof, the substantive laws of the State of Texas shall
govern the validity, construction, enforcement and interpretation of this Note.





 
MAKER
     
Gulf United Energy, Inc.
     
By: _______________________
 
Name: _______________________
 
Title: _______________________

 
 
-3-

--------------------------------------------------------------------------------

 
PAYEE SIGNATURE PAGE




PAYEE




/s/ James M. Askew
James. M. Askew
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------

